Citation Nr: 1543579	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

Procedurally, the Veteran raised the issue of TDIU in the April 2011 Notice of Disagreement.  The RO then issued a Statement of the Case in May 2013 and the Veteran perfected his appeal in the May 2013 VA Form 9.  The Board took jurisdiction of the issue in the April 2015 Board decision.

In the April 2015 Board decision, the Board denied the Veteran's claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, and granted entitlement to an initial 70 percent rating for PTSD with major depressive disorder.  In addition, the Board remanded the Veteran's TDIU claim for further development and examination.  In satisfaction of the Board's remand, notice was sent to the Veteran in May 2015 requesting information which would be helpful to the Veteran's TDIU claim.  Specifically, a VA Form 21-8940 and VA Form 21-4192 were both sent to the Veteran for completion.  However, the Veteran did not return these forms.  Additionally, Social Security Administration (SSA) records were obtained and an examination was performed to determine the impact of the Veteran's service-connected PTSD on his ability to secure or follow a substantially gainful occupation.  Therefore, the April 2015 Board remand directives have been satisfied.


FINDING OF FACT

The Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation during the entire time period subject to this appeal.


CONCLUSION OF LAW

The criteria for TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and any representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in May 2011.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the period at issue, the Veteran is service connected for PTSD with dysthymic disorder rated as 70 percent as of February 2, 2007.  The Veteran's overall disability evaluation is 70 percent.  As such, the Veteran contends that his disability presents unusual and exceptional factors that make him unemployable.

The Veteran was provided with a VA examination in July 2015 to evaluate the impact of his service-connected PTSD on his employability.  The examiner opined:

This Veteran's PTSD and depression does not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  The Veteran stated that he has problems concentrating and feels anxious and irritable when around other people which would likely have a negative impact on his ability to interact with others and to complete tasks. 

In addition, the Veteran reported on his April 2011 VA Form 21-8940 that his PTSD makes him too nervous to work.  He also stated his short term memory is lost and mentally he is not able to hold a full time job.  He further reported he has an education through high school, earning a GED, with no additional education or training prior to becoming too disabled to work.  Lastly, he reported his last employment was working as a chemical operator from March 1980 to 2008 but he had to leave because of his disability.

The record also includes documentation from the Veteran's prior employer dated August 2008 and May 2011.  In both forms, the employer reiterated the Veteran worked from March 1980 to August 2008 as a chemical operator but did not return from short term disability and was terminated after 26 weeks.

Additionally, the record reflects the Veteran was found disabled by SSA beginning on February 6, 2008 with a primary diagnosis of deafness and a secondary diagnosis of disorders of the muscle, ligament and fascia.  While this evidence is not favorable to the veteran's claim for a TDIU, SSA findings are not binding or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (finding that while SSA's factual determinations are probative, their ultimate conclusions are neither binding nor controlling upon VA).

While the Board acknowledges the July 2015 examiner indicated the Veteran could perform sedentary work, the examiner also indicated the Veteran would have trouble concentrating, interacting with others and completing tasks as a result of his PTSD and nervousness.  Given the Veteran's lack of education and special training, and the impact of his service-connected PTSD, the Board finds the likelihood of him being able to obtain and maintain gainful employment, particularly after years of working in a physical job as a chemical operator, is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disability prevents him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


